ACCEPTED
                                                                                                   03-14-00621-CV
                                                                                                           5028711
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              4/24/2015 3:51:47 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                      NO. 03-14-00621CV

                                                                                 FILED IN
                                IN THE COURT OF APPEALS                   3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                             THE THIRD DISTRICT OF TEXAS                  4/24/2015 3:51:47 PM
                                                                            JEFFREY D. KYLE
                                      AUSTIN, TEXAS                               Clerk



                                    FRANK SELIGER,
                                                                            Appellant

                                                  V.


                   THE ETHIOPIAN EVANGELICAL CHURCH,
                                                                               Appellee.


                  Appeal from the County Court at Law Number One
                                Travis County, Texas
                      Trial Court Case No. C-1-CV-14-005819
                            Hon. David Phillips, presiding


      APPELLEE’S SECOND MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

COMES NOW APPELLEE, ETHIOPIAN EVANGELICAL CHURCH, who files

this Motion for Extension of Time to File its Appeal Brief and respectfully shows

the following:

   1. Appellee’s deadline to file its Appeal Brief is April 24, 2015.

Appellee’s Second Motion for Extension of Time to File Appellee’s Brief                 Page 1
   2. Part of the practice of Appellee’s counsel involves a foreclosure prevention

      program and the prevention of evictions. Counsel for Appellee is presently

      dealing with an emergency situation concerning clients who are facing

      immediate eviction from their homes and, next week, counsel for Appellee

      will be working to prevent foreclosures for clients who are scheduled to

      have their homes sold due to foreclosure proceedings on May 5, 2015. For

      these reasons, counsel for Appellee is in need of additional time to complete

      and file the Appellee’s Appeal Brief.

   3. Appellee requests a two-week extension of time on which to file its Appeal

      Brief to May 8, 2015.

WHEREFORE, PREMISES CONSIDERED, Appellee prays this Court grant its

Motion for Extension of Time to File its Appeal Brief and extend its deadline to

file same to May 8, 2015.

                                                    Respectfully submitted,
                                                    By: /s/ James Minerve
                                                    ____________________________
                                                    James Minerve
                                                    State Bar No. 24008692
                                                    115 Saddle Blanket Trail
                                                    Buda, Texas 78610
                                                    (210) 336-5867
                                                    (888) 230-6397 (Fax)
                                                    jgminerve@aol.com
                                                    jgm@minervelaw.com
                                                    Attorney for Appellee

Appellee’s Second Motion for Extension of Time to File Appellee’s Brief       Page 2
                         CERTIFICATE OF CONFERENCE

       On April 24, 2015, the undersigned counsel for Appellee conferred with pro
se Appellant, Frank Seliger, concerning the foregoing Motion and Mr. Seliger stated
that he is not opposed to this Motion. See Exhibit A.


                                        /s/ James Minerve
                              ______________________________
                                       James Minerve

                             CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of April, 2015 a true and correct copy of
the above and foregoing document was sent via Efile.txcourts.gov electronic filing
notification system and via e-mail to the parties of record listed below:

Appellant Pro Se: Frank Seliger
2108 East Yager Lane
Austin, Texas 78754
E-mail: digitalfranks@att.net


                                        /s/ James Minerve
                              ______________________________
                                       James Minerve




Appellee’s Second Motion for Extension of Time to File Appellee’s Brief          Page 3